DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  in the forming step, “such that the etching inhibitor layer…”…”such that an etch rate”… is a run on and grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recite forming a damage track in a damaged region of the glass based article. The specification ([0049] of PGPub) indicates the damage track is a damaged region within the glass. Thus, it does not appear the specification supports the limitation of a damage track being formed in a damaged region. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (2018/0340262) in view of Matsui et al. (2005/0106874) and Lal et al. (2017/0119891), as made evident by McEntee et al. (2005/0023246).  Hiranuma teaches a method for forming a via in a glass article, the method comprising forming a damage track, the damage track being a damaged region within a bulk of the glass article extending from a first surface of the glass article to a second surface of the glass article, and then applying an etching solution to the glass article to etch the damaged region to form the via ([0001], [0002], [0007], [0025], [0197]). Hiranuma further teaches using an etching solution comprising at least one acid and a positive charge organic molecule, such as a cation surfactant ([0024], [0178]), i.e. a quarternary ammonium salts ([0179]).  Hiranuma also teaches it is known in the prior art for the etch rate at the first and second surfaces to be lower than an etch rate at the damage track ([0002]), naturally to ensure the via is formed.  Although not made explicit in the embodiments taught by Hiranuma, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the etch rate of the surface to be lower than the etch rate of the damage track in the glass article of Hiranuma to ensure the formation of the via. This is further supported by the fact that straight through holes were formed ([0227], [0230], figures 7 and 9). An etch rate for the undamaged region (E2) that is lower than the etch rate of the damaged region (E1) suggests an E1/E2 that is greater than 1.
Hiranuma uses a positive charge molecule in the etching solution, which may suggest an interaction that forms an etching inhibitor layer, but it is not explicitly disclosed.  As mentioned, Hiranuma teaches using a cationic surfactant, such as a quarternary ammonium salt. Matsui teaches cationic surfactants have a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui teaches the hydrophilic part of the cation surfactant would interact with a negatively charged glass surface, forming a cationic surfactant film that suppresses an etching rate of the covered glass surface. Thus, the film is considered an etching inhibitor layer. Matsui teaches the cationic surfactant essentially provides for selective polishing of the article ([0042]), with a suggested polishing selectivity of at least 4.5  ([0043]). Matsui also teaches a preferred surfactant such as diallyldimethylammonium chloride ([0057]).  Additionally, Hiranuma teaches the etching solution comprises an acid for performing the etching (i.e. hydrofluoric acid [0182]), which suggests an acidic pH, but doesn’t specify a pH value or that the pH is greater than an isoelectric point of the glass-based article.  Lal teaches a pH value of above about 2.2 provides for a net negative charge on silica glass ([0153]) and exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule, similar to Matsui, that can reverse the net charge on the surface of the silica. McEntee teaches raising the pH past the isoelectric point of a glass substrate produces a net negative charge on the glass surface ([0050]). This evidence suggests the fluid of Lal (with a pH of greater than 2.2) has a pH greater than the isoelectric point of the glass particles, as the silica particles have net negative charge. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a pH (i.e. above about 2.2) greater than an isoelectric point of the glass based article for the etching solution of Hiranuma, to ensure a net negative charge for the glass article and for the positive charge organic molecule to be effective in creating an etching inhibiting layer on the glass surface for suppressing etching of the undamaged region. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the invention to employed a similar cationic surfactant, i.e. poly(diallyldimethylammonium chloride), in the etching solution of Hiranuma, as modified with Lal to have a pH greater than the isoelectric point of the glass, so as to form an etching inhibitor layer on the undamaged region of the glass based article to retard etching from the acid when etching the damaged region to form the via, since Matsui and Lal teach such cationic surfactants interact with negatively charged silica to form a film for selective etching of the glass. In applying the etching solution of Hiranuma, as modified by Matsui and Lal, comprising a positive charge organic molecule, an etching inhibitor layer would naturally be formed on the negative charged glass surface (undamaged region), and the damage tracks are selectively etched faster than the glass surface, resulting in a via that is substantially cylindrical (figures 5, 7 and 9). 
As mentioned above, Matsui teaches a polishing selectivity between two silica glasses, SOG and SiO2, of at least 4.5 is preferred ([0043]), wherein polishing is interpreted to comprise of etching. Matsui teaches the polishing selectivity is a ratio of the rate of removal of a SOG (spin-on-glass) film to the rate of removal of a SiO2 film. A polishing selectivity of at least 4.5 teaches removal of the spin on glass film at a rate that is 4.5 times higher than the removal rate of the SiO2 film, which suggests a relative etching rate of spin on glass film to the SiO2 film of 4.5 times higher. This corresponding to a ratio of E1/E2 of 4.5. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an etching solution comprising a positive charge organic molecule, such as poly(diallyldimethylammonium chloride), in the etching solution of Hiranuma that can provide for a similar etching selectivity of at least 4.5 times higher, i.e. etch rate for the damage track is 4.5 times higher than the etch rate of the undamaged region which comprises SiO2, so as to ensure forming a substantially cylindrical via in the glass article. 
Regarding claim 2, Hiranuma teaches using a positive charge organic molecule in the etching solution, such as a cationic surfactant.  Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui also teaches SiO2 is hydrophilic and is negatively charged ([0040]).  Accordingly, cationic surfactants have a strong electrical interaction between the hydrophilic part (6a) and SiO2, forming a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass.  Matsui teaches the cationic surfactant provides essentially for selective polishing of the article ([0042]).  Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the cationic surfactant of Hiranuma to have hydrophilic part that is positively charged and hydrophobic part, and such a combination allows for the strong interaction between the surfactant and surfaces of the glass article. 
Regarding claim 3, Hiranuma teaches the positive charge organic molecule is a surfactant ([0024]).
Regarding claims 5-6, Hiranuma teaches using a positive charge organic molecule, such as a quarternary ammonium salt, but doesn’t specify poly(diallyldimethylammonium chloride). Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]) for interacting with a negatively charged glass article.  Matsui teaches the strong electrical interaction between the hydrophilic part (6a) and SiO2 forms a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass.  Matsui teaches the cationic surfactant essentially provides for selective polishing of the article ([0042]).  Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Matsui also teaches a preferred surfactant such as diallyldimethylammonium chloride ([0057]).  Like Matsui, Lal also exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule ([0153]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed poly(diallyldimethylammonium chloride) as the quarternary ammonium salt of Hiranuma, as both Matsui and Lal teach it is a well-known positive charge organic molecule with a strong electrical interaction with silica, thus providing for selective etching of the glass article. 
Regarding claim 6, Hiranuma teaches the concentration of the surfactant is 5ppm to 1000ppm, which converts to 0.0005%-0.1%, which overlaps with the claimed range of 0.0035wt%-10 wt%.
Regarding claims 7 and 8, Hiranuma teaches the at least one acid comprises hydrofluoric acid with a concentration of 0.5 wt% -8 wt%, which overlaps with the claimed range of 1 wt% to 20 wt% ([0182]).
Regarding claims 9-11, Hiranuma also teaches the at least one acid further comprises a mineral acid, such as hydrochloric acid, nitric acid or sulfuric acid ([0184]),  with a concentration of 2.0 wt%-16.0 wt% ([0186]), which is less than 40 wt%. 
 Regarding claim 14, Hiranuma teaches the glass article comprises aluminosilicate glass, borosilicate glass, or soda-lime glass ([0027]).
Regarding claim 15, Hiranuma teaches an example wherein the glass articles has a thickness of 440 µm after etching ([0204]) and the via has waste diameter that less than less than a first diameter at the first surface and less than a second diameter at the second surface (figure 4). 
Regarding claim 16, Hiranuma teaches examples wherein the via has a delta diameter that is less than 50 µm (table 3), such as example 1.  The example teaches an opening at the top surface of 64 µm and an opening at the bottom surface of 84 µm and wall angles of 86° and 87°, respectively; thus providing for a delta less than 50µm.
Regarding claim 21, Hiranuma teaches etching the glass article with hydrofluoric acid results in glass by-products, such as silicofluoride ([0180]-[0183]). Hiranuma further teaches the surfactant, which has formed an etching inhibitor layer, provides for the removal of etching product and prevent its reattachment to the glass ([0185]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the etching inhibitor layer to also comprise of glass by-products, which was generated from etching with hydrofluoric acid, since the etching inhibitor layer comprises the surfactant, which has removed the glass by-products.
Regarding claim 22, Hiranuma teaches using a positive charge organic molecule, such as a quarternary ammonium salt, but doesn’t specify poly(diallyldimethylammonium chloride). Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui teaches the hydrophilic part of the cation surfactant would interact with a negatively charged glass surface.  Accordingly, cationic surfactants have a strong electrical interaction between the hydrophilic part (6a) and SiO2, forming a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass that suppresses an etching rate of the covered glass surface.  Matsui teaches the cationic surfactant essentially provides for selective polishing of the article ([0042]).  Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Matsui also teaches a preferred surfactant such as diallyldimethylammonium chloride ([0057]). Like Matsui, Lal also exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule and polyelectrolyte ([0153]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a polyelectrolyte, such as poly(diallyldimethylammonium chloride) as the quarternary ammonium salt of Hiranuma, as both Matsui and Lal teach it is a well-known positive charge organic molecule with a strong electrical interaction with silica, thus providing for selective etching of the glass article. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (2018/0340262), Matsui et al. (2005/0106874), Lal et al. (2017/0119891), and McEntee et al. (2005/0023246) as applied to claim 1 above, and further in view of Kim et al. (2015/0021513).  Hiranuma teaches the surfactant improves the ability of the etchant to wet the glass and thus make it easier to enter into the interior of holes ([0185]). Hiranuma teaches quarternary ammonium salts, but doesn’t specify cetrimonium bromide.  Like Hiranuma, Kim also teaches using surfactants to help improve the wettability on a surface, wherein the surfactants include quarternary ammonium salts, such as cetrimonium bromide ([0047]).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have try the cetrimonium bromide as the surfactant of Hiranuma, as Kim teaches it is one of several known quarternary ammonium salts that helps improved the wettability of a surface. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiranuma (2018/0340262), Matsui et al. (2005/0106874), Lal et al. (2017/0119891), and McEntee et al. (2005/0023246) as applied to claim 1 above, and further in view of Castle et al. (2016/0362331).  Hiranuma teaches the etching solution comprises hydrofluoric acid and hydrochloric acid, but doesn’t teach a fluoride compound in the etching solution. Castle teaches it is known etching process generally use etching solution comprising hydrofluoric acid and hydrochloric acid ([0065]), similar to Hiranuma. Castle teaches such a combination lowers the pH of the etching solution, resulting in waviness and depressions around of the through-holes ([0065]-[0066]). Castle suggests using a buffer to raise the pH of the etching solution, a buffer such as ammonium fluoride, potassium fluoride, or sodium fluoride ([0070]).  Accordingly, it would have been obvious to one of ordinary skill in the art to employed a buffer such as ammonium fluoride, potassium fluoride, or sodium fluoride in the etching solution of Hiranuma to help raise the pH of the etching solution, and prevent waviness and depressions around the via.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2015/10166395) in view of Hiranuma (2018/0340262), Matsui et al. (2005/0106874) and Lal et al. (2017/0119891), as made evident by McEntee et al. (2005/0023246).  Hiranuma teaches a method for forming a via in a glass article, the method comprising forming a damage track, the damage track being a damaged region within a bulk of the glass article extending from a first surface of the glass article to a second surface of the glass article, and then applying an etching solution to the glass article to etch the damaged region to form the via ([0001], [0002], [0007], [0025], [0197]). Hiranuma further teaches using an etching solution comprising at least one acid and a positive charge organic molecule, such as a cation surfactant ([0024], [0178]), i.e. a quarternary ammonium salts ([0179]).  Hiranuma also teaches it is known in the prior art for the etch rate at the first and second surfaces to be lower than an etch rate at the damage track ([0002]), naturally to ensure the via is formed.  Although not made explicit in the embodiments taught by Hiranuma, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the etch rate of the surface to be lower than the etch rate of the damage track in the glass article of Hiranuma to ensure the formation of the via. This is further supported by the fact that straight through holes were formed ([0227], [0230], figures 7 and 9). An etch rate for the undamaged region (E2) that is lower than the etch rate of the damaged region (E1) suggests an E1/E2 that is greater than 1.
Hiranuma teaches using a pulsed laser beam ([0195]), but doesn’t specify a line focus. Like Hiranuma, Marjanovic teaches a method for forming a via in a glass article, the method comprising applying a pulsed laser beam having a line focus through a bulk of the glass article to form a damage track through the bulk of the glass article extending from a first surface of the glass article to a second surface of the glass article, and applying an etching solution to the glass article to form the via (abstract, [0006], [0008]). Marjanovic also teaches the line focus optics allows for formation of damage tracks that are extremely small ([0017]) suitable for use as interposers ([0006]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also utilized a pulsed laser beam having a line focus, in the method of Hiranuma, to provide for extremely small through-holes, making the glass article suitable for use as an interposer.
Hiranuma uses a positive charge molecule in the etching solution, which may suggest an interaction that forms an etching inhibitor layer, but it is not explicit disclosed. Nor does Hiranuma specify poly(diallyldimethylammonium chloride). As mentioned, Hiranuma teaches using a cationic surfactant, such as a quarternary ammonium salt. Matsui teaches cationic surfactants has a hydrophilic part (6a) and hydrophilic part (6b), wherein the hydrophilic part is positively charged ([0041]).  Matsui teaches the hydrophilic part of the cation surfactant would interact with a negatively charged glass surface.  Accordingly, cationic surfactants have a strong electrical interaction between the hydrophilic part (6a) and SiO2, forming a film of cationic surfactant on the surface of the silica, providing a protecting layer over the silica glass that suppresses an etching rate of the covered glass surface, which is considered an etching inhibitor layer. 
Matsui teaches the cationic surfactant essentially provides for selective polishing of the article ([0042]), with a suggested polishing selectivity of at least 4.5 is desired ([0043]). Just like Hiranuma, Matsui further teaches examples of cationic surfactants include quarternary ammonium salts ([0044]-[0045]).  Matsui also teaches a preferred surfactant such as diallyldimethylammonium chloride ([0057]). Like Matsui, Lal also exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule ([0153]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed poly(diallyldimethylammonium chloride) as the quarternary ammonium salt of Hiranuma, as both Matsui and Lal teach it is a well-known positive charge organic molecule with a strong electrical interaction with silica, thus providing for selective etching of the glass article. 
Additionally, Hiranuma teaches the etching solution comprises an acid for performing the etching (i.e. hydrofluoric acid [0182]), which suggests an acidic pH, but doesn’t specify a pH value or that the pH is greater than an isoelectric point of the glass-based article. Lal teaches a pH value of above about 2.2 provides for a net negative charge on silica glass ([0153]) and exemplifies poly(diallyldimethylammonium chloride) as a known positive charge organic molecule, similar to Matsui, that can reverse the net charge on the surface of the silica. McEntee teaches raising the pH past the isoelectric point of a glass substrate produces a net negative charge on the glass surface ([0050]).  This evidence suggests the fluid of Lal (with a pH of greater than 2.2) has a pH greater than the isoelectric point of the glass particles, as the silica particles have net negative charge. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a pH (i.e. above about 2.2) greater than an isoelectric point of the glass based article for the etching solution of Hiranuma, to ensure a net negative charge for the glass article and for the positive charge organic molecule to be effective in creating an etching inhibiting layer on the glass surface for suppressing etching of the undamaged region. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the invention to employed a similar cationic surfactant, i.e. poly(diallyldimethylammonium chloride), in the etching solution of Hiranuma, as modified with Lal to have a pH greater than the isoelectric point of the glass, so as to form an etching inhibitor layer on the undamaged region of the glass based article to retard etching from the acid when etching the damaged region to form the via, since Matsui and Lal teach such cationic surfactants interact with negatively charged silica to form a film for selective etching of the glass. In applying the etching solution of Hiranuma, as modified by Matsui and Lal, comprising a positive charge organic molecule, an etching inhibitor layer would naturally be formed on the negative charged glass surface (undamaged region), and the damage tracks are selectively etched faster than the glass surface, resulting in a via that is substantially cylindrical (figures 5, 7 and 9). 
Furthermore, as mentioned above, Matsui teaches the polishing selectivity of at least 4.5 is preferred to differential between two silica glasses, SOG and SiO2 ([0043]), wherein polishing is interpreted to comprise of etching. Matsui teaches the polishing selectivity is a ratio of the rate of removal of a SOG (spin-on-glass) film to the rate of removal of a SiO2 film. A polishing selectivity of at least 4.5 teaches removal of the spin on glass film at a rate that is 4.5 times higher than the removal rate of the SiO2 film, which suggests a relative etching rate of spin on glass film to the SiO2 film of 4.5 times higher. This corresponding to a ratio of E1/E2 of 4.5. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an etching solution comprising a positive charge organic molecule, such as poly(diallyldimethylammonium chloride), in the etching solution of Hiranuma that can provide for a similar etching selectivity of at least 4.5 times higher, i.e. etch rate for the damage track is 4.5 times higher than the etch rate of the undamaged region which comprises SiO2, so as to ensure forming a substantially cylindrical via in the glass article. 
Regarding claim 20, Hiranuma teaches the etching solution comprises 0.5 wt% -8 wt% of hydrofluoric acid, which overlaps with the claimed range of 4 wt% to 6 wt%  ([0182])  and the concentration of the surfactant (i.e. PDADMAC) is 5ppm to 1000ppm, which converts to 0.0005%-0.1%, which overlaps with the claimed range of 0.0035wt%-0.05 wt%.
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
Applicant argues the Matsui fails to define the polishing selectivity and how it is calculated or measured. Matsui teaches the polishing selectivity is a relative rate of removal of the SOG film to the SiO2 film. In other words, with a selectivity value of 4.5, the SOG film is removed 4.5 times faster than the SiO2 film. Since polishing includes etching, then it is suggested that the etching rate of the SOG film is 4.5 times faster than the etching rate of the SiO2 film. Selectively value of 4.5 is a relative rate comparing one etching rate to another etching rat. Thus, the etching of the SOG film is selectively etch faster at a rate 4.5 times greater than that of the SiO2 film or 4.5 is the ratio of the etching rate of SOG to the etching rate of SiO2. In applying this ratio to Hiranuma, the undamaged region of the glass which comprises SiO2 would be etched at a rate that is 4.5 times slower than that of the damaged region because of the etching inhibitor layer formed with the negatively charged SiO2. This corresponding to a ratio of E1/E2 of 4.5.
Applicant further argues the materials of SOG films and SiO2 films are very different from the materials and etching solution of Hiranuma. As discussed, Matsui teaches the cationic surfactant is the forms the etching inhibitor layer on the glass surface comprising SiO2. In applying a similar cationic surfactant to the glass surface of Hiranuma, also comprising SiO2, one can expect a similar etching inhibitor layer to be formed. Thus, the main materials required for the interaction, the positive charge molecule and silica surface, are not so different in Hiranuma and Matsui. Furthermore, Matsui suggests a selectivity of at least 4.5, when interacting with silica glass. Thus, it would have been obvious to one of ordinary skill to apply a similar selectivity, or relative etch rate, for the silica surface of the glass article of Hiranuma.
Applicant argues Matsui does not teach damage tracks. This feature is taught by Hiranuma. Matsui teaches removing a spin on glass layer. Hiranuma teaches removing a modified glass area. Both are focused on removing glass. 
In discussing the isoelectric point of the glass, the applicant’s argument is confusing. Applicant argues the SiO2 film of Matsui is already negatively charged, and thus one would not need to modify Hiranuma.  It is because Hiranuma is silent regarding SiO2 glass having a negative charge, that it is being modified by Lal and McEntee who teaches placing the glass in an etching solution with a pH greater than the isoelectric point of the glass, thereby providing for a negatively charged SiO2 surface. This is further exemplified by Matsui who show a SiO2 surface with a negative charge. As taught by Matsui, a negatively charged SiO2 surface has other functions, such as forming an etching inhibiting layer, other than repelling contaminants. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741